
	
		II
		111th CONGRESS
		1st Session
		S. 1387
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Wyden (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To enable the Director of National Intelligence to
		  transfer full-time equivalent positions to elements of the intelligence
		  community to replace employees who are temporarily absent to participate in
		  foreign language training, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Intelligence Critical Language
			 Training Improvement Act.
		2.FindingsCongress makes the following
			 findings:
			(1)In 2009, eight
			 years after the terrorist attacks of September 11, 2001, the intelligence
			 community continues to lack an adequate supply of personnel trained in critical
			 foreign languages.
			(2)A number of
			 elements of the intelligence community are attempting to address that lack of
			 supply by recruiting applicants who can speak, read, and understand critical
			 foreign languages.
			(3)Leaders in the
			 intelligence community have recognized that improved recruiting practices are
			 only a partial solution and that improved language training for current
			 intelligence community employees is also necessary.
			(4)While language
			 education and instruction provides long-term benefits for both intelligence
			 agencies and individual employees, it has short-term costs for supervisors
			 whose staff are absent due to language training and could provide supervisors
			 with an incentive to resist allowing individual employees to pursue language
			 training.
			(5)If the head of an
			 element of the intelligence community was able to increase the number of
			 personnel at that element during the period that an employee is participating
			 in language training, that element would not have to sacrifice short-term
			 priorities to address language training needs.
			(6)The Director of
			 National Intelligence is uniquely situated to evaluate language training needs
			 across the intelligence community and assess whether that training would be
			 enhanced if elements of the intelligence community were given temporary
			 additional personnel authorizations.
			(7)The intelligence
			 community has a difficult time finding, training, and providing security
			 clearances to native foreign language speakers who are able to serve as
			 translators and it would be beneficial if all elements of the intelligence
			 community were able to harness the capabilities of these individuals.
			(8)The Director of
			 National Intelligence is uniquely situated to identify translators within the
			 intelligence community and provide for their temporary transfer from one
			 element of the intelligence community to another element.
			3.Temporary
			 personnel authorizations
			(a)Authorized
			 additional FTEsIn addition to the number of full-time equivalent
			 positions authorized for the Office of the Director of National Intelligence
			 for a fiscal year, there is authorized for such Office for each fiscal year an
			 additional 50 full-time equivalent positions that may be utilized only for the
			 purposes described in subsection (b).
			(b)PurposesThe
			 Director of National Intelligence may use a full-time equivalent position
			 authorized under subsection (a) only for the purposes of providing a temporary
			 transfer of personnel made pursuant to the authority in section 102A(e)(2) of
			 the National Security Act of 1947 (50 U.S.C. 403–1(e)(2)) to an element of the
			 intelligence community to enable such element to increase its total authorized
			 number of personnel, on a temporary basis—
				(1)during a period
			 in which a permanent employee of such element is absent to participate in
			 foreign language training; or
				(2)to accept a
			 permanent employee of another element of the intelligence community to provide
			 translation services a temporary basis.
				(c)Inapplicability
			 of other lawSubparagraph (B) of section 102A(e)(2) of the
			 National Security Act of 1947 (50 U.S.C. 403–1(e)(2)) shall not apply to a
			 transfer of personnel authorizations made under this section.
			
